Case 18-12808-KG Doc 229 Filed 04/24/19 Page 1 of 12

UNI'I`ED S'I`A'Z`ES
BANKRUPTCY COURT
DIS'I`R!C'I` OF DELAWARE

ln re: White Eagle Asset Portfoiio, LP -~ Debtor Case No. 18-12808-KG
Lamington Road Designated Activlty Company »- Debtor 18-12615-KG
W['\ite Eagle, GP - Debtor 13-1261£&-KG

Re;)orting Period: Nlarch 2019

MONTHLY GPERATING
REPORT

_ For €]\e period March 1, 2019 through March 31,
2019

and
on or es 0
of Professional Fees
0€ bank statements
disbarsements
of

'i`axes
o 6123 c>r
0 tax retuan filed
0 Post on
accounts
Accounts le Reconciliatiorz and

 

l declare under penai£y of perjury {28 U.S.C. Section 1746) that £his report and the al€ached
documents are twa and correct to the best of my know§cdge and belief

f\~ l/\@»Jc:: @{¢W/Qw‘?

 

 

 

S§gnature of Debtor Date
Sigreatu:'e of 10th Debtoz~ Date
nw lf\@AUc:E=-.::=» ill 91 ~i / 3- 0 l 9
Signature o? Aut§mrizec§ Indiviciual* Date
\ * l
lea,m MQ Ql;;q LZ¢ @\l§ ;l; C>FO
Printeci Name of Au£horized Individuaf Title of A§st§loriz€ci Indivic§ual

*Au€horlzed individual must be an ocher, director or siaareholder if debtor is a corporation;
a partner if debtor is a partnership, a manager or member if debtor is a limited llabillty
company.

Page 1 of 12

Case 18-12808-KG Doc 229 Filed 04/24/19 Page 2 of 12

UNITEI) S'I`ATES
BANKRUP'I`CY COUR'I`
§)ISTR§CT OF DELAWARE
in re: White Eagie Asset Portfolio, LP - Dei:rtor Case No. 18-12808-!<6
Lemington Road Designated Activity Cornpany - Debtor 18~12615~KG
White Eagle, GP » Debtor 18»126144<6

Reporting Period: Nlarch 2019

Notes to Month!y Ogerating Regort
This ivlonthly Operating Eieport {"|\riOR") is unaudited and has been prepared solely for the purpose of complying with the obligations of the
above-captioned debtors and debtors in possession (the ”Debtors") to provide monthly operating reports currently during these Chapter 11
Cases. The Debtors have prepared this monthiy operating report using the best information presentiy available to them, which has been
coilected, maintained and prepared in accordance with their historicai accounting practices This monthiy operating report is, thus, true and
accurate to the best of the Debtors’ knowledge information and belief based on current available data.

C§ENERAL:
The reporting period is Niarch 1, 2019 through iviarch 33., 2019 for both i_arnington Road Designated Activity Con'\pany and White §agie, G? and
White Eagle Asset Portf'olio.

Genera| l\'lethodo|ogy: '¥“he iJebtors prepared this lVionthly Operating Report retiring primarily upon the information set forth in their books and
records. Consequent|y, certain transactions that are not identified in the normal course of business in the Debtors' books and records may not
be included in this htonthly Operating Report.

Nevertheiess, in preparing this Monthiy Operating Report, the Debtors made best efforts to supplement the information set forth in their books
and records with additional information concerning transactions that may not have been identified therein.

Reservation of Rights. Giveh the compiexity of the i}ebtors' business inadvertent errors, omissions or over inclusion ot contracts or ieases may
have occurred Accorc|ingiy, the Debtors hereby reserve all of their rights to dispose the validity, status, enforceability, or executory nature of
any claim amoont, representation or other statement in this identth Operating Report and reserve the right to amend or supplement this
|\tonti'i|y Operating Report, if necessary

Reporting Periooi. in order to maintain consistency with other externa§ reports the Debtors have included certain financial information (e.g.,
Balance Sheets and income Statements) in accordance with their normal fiscai caiendar. Wh§te Eagle AP, LP's |Vfarch 2019 accounting period
and ail cash receipts and disbursements reported herein cover the period from February 1, 2519 through February 28, 2019.

Dehtor Case No.

White Eag|e AP, i,P 18-12808-¥<(5
Lamington Road DAC 18*12615~1<@
White Eag|e, GP 18-126§.4-1<6

Notes to N!OR-l:

The iinancial aifairs and business of the Debtors are complex. Prior to the i>etition Date, the Debtors maintained a cash management and
disbursement system in the ordinary course o§ their businesses lthe "Cash l\r'ianagement Sy'stem”}, as described in the Cash Management
Nlotion.

Notes to NiOR-Ia:
See attached Attestation.
A listing ofali Debtor bank accounts including the March 31, 2939 bani< balance is included in this report

Notes to NlOR-.‘tb:
None

Notes to lVlOR»Z:
The income Statement refiects unaudited revenue and expenses for the fiscal period February 1, 2019 through February 28, 2019 that directly
correspond to the listed debtor §ega| entity.

Notes to MOR-S:

As a result of the commencement of these chapter 11 cases, the payment of pre-petition indebtedness may be subject to compromise if the
bebtors' proposed chapter 11 plan is not contirmed with no impairment to General Unsecureo| Claims, as filed. The Bankruptcy Court
authorized the Sebtors to pay certain prepetition ciairns, including but not iirnited to, claims of certain vendors, customers, wage and benefits
and taxing authorities To the extent such claims have been categorized as "Liabi|ities l\iot Sub§ect to Cornpromise," the Debtors reserve their

Pagc 2 of 12

Case 18-12808-KG Doc 229 Filed 04/24/19 Page 3 of 12

right to dispate their obiigation to make such payments The Debtors have been paying and intend to continue to pay undisputed post-petition
ciaims arising in the ordinary course of business

the liability information, except as otherwise noted, is listed as of the close of business as of the end ot the fiscal month. Accordingly, the
Debtors reserve ali rights to amend, suppiernent or otherwise modify this lv'lonthiy Operating Report as necessary and appropriate but shail be
under no obiigation to do so. The Debtors have paid certain prepetition liabilities in accordance with orders approved by the Bankruptcy Court
authorizing such payments The Debtors believe that ail undisputed post~ petition accounts payable have been and are being paid according to
agreed-upon terms specific to each vendor and/or service provider and as authorized by the Bankrnptcy Coort. Accordingiy, the tJebtors
reserve any and ali of their rights to dispute or challenge the validity of any ciaims asserted and /or the characterization of the structure of any
transaction, document or instrument reiated to any creditor's ciairn.

Notes to lVlOR~€i:
See attached Attestation.

antagome
White Eagle AP, LP and related debtors received authority pursuant to certain first-day orders tor the payment of prepetition taxes and certain
other prepetition liabilities

Notes to NIOR»S:
None

Page 3 of 12

Case 18-12808-KG Doc 229 Filed 04/24/19 Page 4 of 12

m re: White Eagle Asset Portfolio, LP - Dehtor Case No. 18»12808-!(6
l.amir\gton Roac¥ Designated Activity Company - Debtor 18-12615-KG
White l:'ag!e, GP “ Debtor 18~12614~?((:`

Reportlng Perlod: Niarch 2019

 

N'|OR ~ 1
Cas?'l Recelpts and Disbursements
For the period March 1, 2019 through March 31, 2019

 

 

 

 

(USD's)
{Unaudited)
White Eagl_e `AP_, LP Lamlngton Road-DAC W.hi¢e _Eagie, GP
18-12308#KG 18-12615-](@ 18-1 2514-1(€
Beglnn[ng Cash 02f01f19 $ 21,664,338.07 $ 61,822.62 $ ~
Ca'.ih Recelpts $ 4,086,3 53.21 S 1,37 0.50 $ -
Cash Dishurseménts $ » $ ~
insurance premiums paid $ 6,682,275.75
CLMG & WClegal
Lehder fn_*te rest $ SDD,D[_JD.'OO'
Admin & Professionai Fees $ 2_00,000._£_)0
563 Asset_:m`a nageme n_t $ 351,000.00
Imperia| Fin'a nce & Trading
Ov¢z rhead/OperatlngExpe nses 3 27 1,550.00
M§.FLexs.erv `
Admm /Bank Fe.e's $ 143,'162.50
La mingt_on Roa d Bérmu cia
Adml'n /Bank FeeS 8 174,90£).00
USTrustée $ 78,5 19.44
5 3,701,'4:)7.69 "$ - 'S ~
Ending Cas!'l 02/28/19 $ _17,049,288.59 $ 63,193.22 $ .

 

 

Page 4 of 12

Case 18-12808-KG Doc 229 Filed 04/24/19 Page 5 of 12

m rex White Eagfe Asset Portfoiio, LP '~ Debtor Case No. 18-12808-KG
Lamington Road Designated Acti\rity Company - Debtor 18-12615-|<6
White Eagie, GP ~ ilebtor 18-12614-!<6

Reporting Period: March 2019

 

MOR - 1a
behtors Statemer\t with respect to Bank Account Reconciliations, Bank Statements and Cash Disbursernents
¥or the period Niarch 1, 2019 through March 31, 2019
{USD's}
(Unaudited}

Bank Account Reconciiiatior:s and €ash Disbursements
The Debtors affirm that bank reconciliations are prepared for all open and active baek accounts on a monthly basis. The Debtors affirm that
within theirr financia§ accounting systems, check registers end/or disbursement journals are maintained for each disbursement account

§Men,i<.,,§~tatm_er§§

The Debtors af§irm that bank accounts for aff open and active bank accounts have been retained by the Debtors. The Debtors affirm that no
bank-accounts were c§osed during the reporting period. the §.'Jebtors affirm that no bank accounts were opened during the reporting period.

List of Bank Accouni:s for Debtor Entities

 

 

 

Bank Neme Account Ty;:e Account # February 28, 20£9
Debtor (!ast 4 digits) ending balance {USD’s)
White Eagie AP, LP Wi|mington Trust Borrowing 4671 3 4,132,227.87
White Eagie AP, LP Wi|mington “i`rust Coi|ections 4672 $ 11,947,697.02
White Eagie AP, LP Wi|mington Trust Disbersements 4674 5 969,363.70
Larnington Roacf Uister Baoi< Dis§)ursements `3'129 S 23,989.92
i_amington Roaci Uister Ban§< Geeerai 3983 $ 39,203.30
w f\*€v@"“ \il } 92 -4 [ >~ C'J r §
Signature of Authorized |ndiviciuai Date
mri/iam m/qwr…ez_ eve 1 @,¢;-O
Printed Name of Author%zed |noividua| Tit|e of Authorized |ndividuai

Page 5 of 12

Case 18-12808-KG Doc 229 Filed 04/24/19 Page 6 of 12

ln re: White Eag|e Asset Portfoiio, LP - Debtor

Lamington Road Designated Activity Companv ~ Debtor
White Eagie, GP ~ Debtor

MOR E~b

Professionai Pees Paid
For the period March 1, 2019 through Niarch 31, 2019

Case No. ls-lZSOS-KG
18-12615-KG
18»12614~¥(6

Reporting Period: March 2019

 

(USB's)
(Unaudited)
Company Name Vemior Vendor Name Pavment GL mount Amount i"aid invoice Ac¢:ount Descrlption Amount
pate Vouc}_ter Appiled
Number
whire`£`agi_e `AP`, Ls>` MLF Le)`<s`£iw `M`i`.F`o`oooi `3/;!6`_/2`01`9 767§»`0000 $`zda,i`s`z.s`o` 9"9`3`0` Servicing:Fee_s s 143.`3`.5`2.`50
wh;¢e;gagte AP, ul am ce ofrhe u.s.tmszee museum 3/21/2019 _7520-.0000 578,519.44 9931 Professior_:al-Fees $ 73,519_44
whire;aag:e A'p,'ts> Whise _& case warr£o_oen 3/7/2019 uec-noon 5 50,'000.00 wine 'Le`gal sees s so,ooo.oo
Whl\e Eagi_e AP,-LP White & Case WHiTEO<)GU 3/1¢/2019 7450-0000 5 S0,0L'IU.GO WIRF. Legai Fees 5 50,000.00
White Eagie`_A_P, LP 1363 `AssetManagement DGS_O{JGO 3/21/2_019 7620“0000 5 351,000.00 WlBE Professionai Fees $ 351,000.00
white Eagz`e AP, w white si case waireoooo 3/21`/2019 7450.0000 s so,oou.oo wine Le'gat rees s se,oou.oo
while Eag:e AP, LP whlze`&case' meEuooo 3123/2019 7460~0000 5 Bo.oco.oo WJRE Legat Fees s se,boo.oo
5772,681.94

Pagc 6 of 12

Case 18-12808-KG Doc 229 Filed 04/24/19 Page 7 of 12

in re: Wh§te Eag!e Asset Portfoiio, LP -- Debtor

tamington Road Designateci Activity Companv »- De!otor

Wi'\ite Eagie, GP ~ Debtor

Case No. 18-12808-!(6

18-12615-KG
18-1251¢3-KG

Reporting ?eriod: iViarch 2019

 

Reve nue

interest income

Cha age in Fair Va|ue of Life `Settiements

Oi:her income
Tota! Revenu_e

ioterest'ExpenSe -Révoivireg` Creciit Fa ciiity _
-`Cha age in"Fa'ir \Ia'iue`- Revo§ving Credit Fa cility
interest Expense ~ promissory instaiiment Note

Totai Financing €osts
Gross Profit

Operating _Expe rises

OST`ice Materiais'and Suppiies

Lega`i Fees
Audit a n d Sox

Professionai Feese nd Contractor Services

Bank and Trust_ee`Fees
Litigation Sett§ement

Gene rai Services Agreement

Property & Other_ Niisc Taxes

Foreign E)<cha nga Tra relation
'i'otai operating Expe nses

Net floss) lncome before taxes

Net (ioss) income

NEOR -2

Debtor Statement of Operations
For the period Niarch 1, 2019 through March 31, 2019

¢uso's}
(Unaudited)

 

 

 

 

Wi\i_te £agiefAP, LP Lamington Road DAC White Eagie, GP
18.-12208-1<<; 18-12515-¢<6 menu-acs
$3 2,451.64 $ - $ ~
(3,703,448.95} - _
(3.67.0,99 7.32} 0.00` o.oo
.800,000.0`0 - ~
{1,574,`135.21) » .
(774,125;21)` 0.00 ' o.oo
$ (2,395,312“11) $ - $ -
$ - w -
503,152.52 - ~
1,454.68 -
253,32'9.34- 9,164.57 -
26,978.33 ~ -
600.00 n
334,010.`19 10,629 .25 -
($3.730,382.30} ($19,629.'2_ s) $o.eo
$ {a,?so,ssz.ao] ($10.629.2 s) $o.oo

 

Page 7 of 12

Case 18-12808-KG Doc 229 Filed 04/24/19 Page 8 of 12

in ra: White Eagle Asset Portfolio, LP - Dehtor
Lamington Road Designateoi Activity Companv - Debtor
White Eagle, GF - Dehtor

Case No. 18~12808-KG
18-12615~!(6
18»126?.4-!(6

Reportlng Period: Niarch 2019

 

MDR - 3
Debtor Baiance Sheet
Niarcfi 31, 2019
luso's)
{Unauditecl}
White.Eagle_Ai’_._LP Lamington Roaci White Eagle, GF
18-3_._§6‘14 ~KG 18»1261 5 ~l(G 18~12.808 ~KG
Assars
Assets
L’ash and cash equivalents $17,049,28_8.59 $53,;_193,22 $ -
Pre_paid expenses and other assets»ali 290,00{1._00 1,2"?7.35 -
investment iniife settlemeetsl at estimated fair value d81,958,458.68 - -
Rjeceivable for material oflife settlements 48.¢142,000.00 ~ ~
Investment in affiliates m 114.597.553.51 »
To’¢al Assets $5¢7,749.747.27 $114,662,024.08 $ ~
annuities AN_osro`cxeo:.oEa_s' liquor
Li abilities _ _
Accoents paya`bie -_and accrued expenses $2,89_5,257._25 $40,'!32.81 $0.00

Ot'herliai)ilities
Revolving Credit Faciiity de bt, at estimated fair value
interest payable -promissory installment note
Note_pay_ab'le -promissory installment note
Due toAf-Eliates

“l’o:al liabilities

Contrib_etion_s/l[>is_tributions}t_o/from Parent
Acr.umeiated deficit
Tot_al stockholders equity

Total liabilities and stockholders equity

 

 

6,902,'577.71
353,924,717.44

373,722,562.40

176,795,435.64
(2,768,25{].7?`)

174.027.184 .87

'5541,749,147.27

?age 8 ofIZ

146,392,664.82 -

145,¢33,441.63 ~
¢31,771,423.55} .
(31,71:,423.55) .

$114,5 BZ,Q_§¢.OB $ ..

Case 18-12808-KG Doc 229 Filed 04/24/19 Page 9 of 12

in re: White Eagle Asset Portfolio, LP ~» Debtor Case No. 18»12808-}(6
lamington Road Designated Activity Com;)any » Debtor 18-12615-|<6
Wi'\ite Eagie, GP - Debtor 18-12614~|{6

Reporting Feriod: Niarch 2019

MOR 4
Status of Post'petition `i‘axes
For the period Nlarch 1, 2019 through Nlai‘ch 31, 2019

The above captioned debtors (the ”Debtors") hereby submit this attestation regarding Status of Post~

petition Taxes in lieu of providing copies of post~petition tax payments and tax returns filed during the
reporting period.

l attest that each of the Debtors' taxing authorities have been paid on time vvhen post-petition amounts

become due. Also, tax returns are being filed in an orderly and timely fashion in accordance vvith tax
return reporting deadiines.

M,L` M_’Lé _ `LL"¢§\\L `alc:.l$

Signature or A\ithorized individual Date

imlvrdr-/i I’i’\fli"£"m_i€?_ §‘\/V <L C./FO

?rinted Na me of Authorized individual Tit§e of Authorized individual

Page 9 01"12

CaSe 18-12808-KG DOC 229 Filed 04/24/19

in re: Wi\ite Eagie Asset Portfoiio, i.P- Debtor

tamington Road Designated Activity Company -» Debtor

Wi'iite Eagie, GP - Debtor

Page 10 of 12

Case No. 18-12808-KG
18-125?£5-|<6
18-12614-|<<§

Reporting Period: Niarch 2019

 

NiOR -4
Debtor Aged Accounts Pavabie
iviarch 31, 2019
{USD's)
(Unaudited)

 

 

Name nine Cun'ent 31 .~ 60 Days -61 ~ 90 Days 91 ami over
aibsqn, name mem s 25,494.12 s - s » s te;vss.iz s s,vzs.oo
wiener iansaan oench a oavis- 33,07_1_.96 9,151.96 11,§3:_».5<) nassau 317,50
Eiucidor 30,792.59 - 3`{),792.50 ' -
Ho:iand & margin 96,4_?7.93 24,720.45 . . 71,757.43
Daniel Coker riosth & Be!l 1,278.00 - 3,273.00 ~ s
Kai_ oates 50,100.36 45,395.11 3,12?.95 ~ s??.ao
Cu`rtis, Ma|_ietj_i='re`vost 163,311`76 97,5_50.75 10,661.01 - -
need smith e,sac.ea a,sso._so, - . .

s 354,401.77 s lss,sos.sl s 57,496.96 '$ 3'0,164.12 rs 79,937.?3

Page §D oi"12

CaSe 18-12808-KG DOC 229 Filed 04/24/19

in re: White Eagle Asset Poi'tfolio, LP - Debtor

Lamlngton Road Designated Activity Companv - Debtor

White Eagie, GP - Debtor

Page 11 of 12

Case No. 18~12808-!<5
18'126154(6
18'12614~$(6

Reporting Period: iv‘iarch 2019

 

 

NlOR ~5
Debtor Aged Accounts Receivabie
Niarch 31, 2019
{USD's)
lUnaudited)

insured Narne Due Current 31 - 60 D_ays 61 - 98 Days_ 91 and O_ver
Acieie Frankei »2017 $.17,700,_000.60 517,700.000.00
aean mata $-1`0,000,'000.00 510,000,000.00

ioch ivi. Ba rmws
irene Wate_rs
Jacqueiine D.Aiexanc`ier-Tosi

ja mES Cul‘ti$

$ 5,000,0_00.00
s 2,342,000.0<)
$ 11,400,000.00
$ 2,000.eop.oo

$ 2.3¢2,000.00

2,00{),_€|00.00

S 5.000.000.00.-

$II,JOD,UOG.UO

 

$48,€142,000.0{]

4,342,000.00 $.16,400,000.00 $

i?age 11 of 12

$ 27.700,000.00

Case 18-12808-KG Doc 229 Filed 04/24/19 Page 12 of 12

Case No. 18-12808-|<6
18~12615~|(6
18»126144(6

Reporting Period: i\i‘iarch 2019

in re: White Eagie Asset Portfo|io, LP - Debtor
tamington Road Designatec| Activity Company - Debtor
White Eagle, GP - Debtor

 

MOR ‘5
DEBTOR QU ES`¥`EONNA| RE

 

this reporting period? ii yes, provide an explanation be|ovv.

 

2. Have any funds been disbursed from any account other than a debtor in possession .
account this reporting period? if yes, provide an explanation be|ovv. 74
3. iiave all post-petition tax returns been timely fiieci? if no, provide an explanation

 

below.

4. Are workers compensation, general liability and other necessary insurance
coverages in effect? if no, provide an explanation below.

5. ties any bank account been opened during the reporting period? if yes, provide
documentation identifying the opened account{s). lt an investment account has been opened >Z
provide the required documentation pursuant to the Deiaware Locai Ru|e 4001»3.

 

K\A

 

 

 

 

 

 

Pago 12 0f]2

